Exhibit 10.115

 

FIRST AMENDMENT TO EXECUTIVE RETENTION AGREEMENT

 

This First Amendment to Executive Retention Agreement (“Amendment”) is entered
into as of November 15, 2008, by and between Meade Instruments Corp. (the
“Company”) and Paul E. Ross (“Executive”).

 

WHEREAS, the Company and Executive have entered into that certain Executive
Retention Agreement, dated as of January 10, 2008 (“Executive Retention
Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Executive Retention
Agreement as set forth below.

 

For good and valuable consideration, the parties agree as follows:

 

Section 1.               All defined terms not otherwise defined herein shall
have the meanings set forth in the Executive Retention Agreement.

 

Section 2.               The Termination Date set forth in Section 5 of the
Executive Retention Agreement shall be changed to March 31, 2009 and the Term of
the Executive Retention Agreement shall be extended until such Termination Date.

 

Section 3.               Unless otherwise specifically set forth herein, all
other terms and conditions of the Executive Retention Agreement shall remain as
originally set forth therein.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

 

 

By:

/s/ Steven L. Muellner

 

 

 

 

Its:

President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Paul E. Ross

 

--------------------------------------------------------------------------------